Filed 6/5/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 129







Robert Duane Beeter, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20180032







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Laura C. Ringsak, Bismarck, N.D., for petitioner and appellant; submitted on brief.



Ashlei A. Neufeld, Assistant State’s Attorney, Minot, N.D., for respondent and appellee; submitted on brief.

Beeter v. State

No. 20180032



Per Curiam.

[¶1]	
Robert Beeter appeals from a district court judgment summarily dismissing his application for post-conviction relief.  Beeter argues that the district court erred by concluding his application was barred by the statute of limitations.  He contends the 2017 amendment to N.D.C.C. § 19-03.1-23(1)(a)(2) is a new interpretation of law and the district court should have retroactively applied it to his case.  
See
 N.D.C.C. § 29-32.1-01(3)(a)(3).  We summarily affirm under N.D.R.App.P. 35.1(a)(7), concluding Beeter’s application was time-barred.  
See State v. Iverson
, 2006 ND 193, ¶¶ 6-8, 721 N.W.2d 396 (denying retroactive application of statute that became effective after final conviction).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen